Case 4:17-cv-13292-LVP-EAS ECF No. 198-1, PagelD.6298 Filed 08/10/21 Page 1of1

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

AFT MICHIGAN
Plainiff

v. Civil Action No. 17 CV 13292

PROJECT VERITAS AND MARISSA JORGE
Defendant

Meme Nee Nee Ne Nee Shai”

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To: RICHARD SEDDON

 

(Name of person to whom this subpoena is directed)

[1 Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

 

Place) WYOMING REPORTING SERVICE Date and Time: AUGUST 16, 2021
114 East 20th Street Cheyenne, WY 82003 10:00 A.M.

 

 

 

 

The deposition will be recorded by this method:

 

 

Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

ANY DOCUMENT, WHETHER TANGIBLE OR ELECTRONIC, RELATING TO WORK PERFORMED FOR,
WITH ON ON BEHALF OF PROJECT VERITAS; ANY DOCUMENT RELATING TO COMPENSATION PAID BY
PROJECT VERITAS FOR SERVICES PERFORMED FOR IT

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
tespond to this subpoena and the potential consequences of not doing so.

Date: JUN 10, 2021

KINIKIA D, ESSIX, CLERK OF COURT

OR ey (Gyr

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
MARK H COUSENS , Who issues or requests this subpoena, are:

26261 EVERGREEN SUITE 130 SOUTHFIELD MI 48076
248 355 2150

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed, Fed. R. Civ. P. 45(a)(4).

 
